Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00675-CR

                                       Angelina SARABIA,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR4398W
                           Honorable Lori I. Valenzuela, Judge Presiding

Opinion by:      Sandee Bryan Marion, Justice

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: May 1, 2013

AFFIRMED

           Appellant, Angelina Sarabia, pled no contest to the charge of theft under $1,500.00,

enhanced. Adjudication of guilt was deferred and appellant’s sentence was suspended and she

was placed on community supervision for two years.            Later, the State moved to revoke

appellant’s community supervision. At a hearing on the motion to revoke, appellant pled “true”

to violating a condition of her community supervision. On appeal, appellant’s court-appointed

appellate attorney filed a brief containing a professional evaluation of the record and

demonstrating that there are no arguable grounds to be advanced. Counsel concludes that the
                                                                                                       04-12-00675-CR


appeal is without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). Appellant was informed of her right to review the record. Counsel provided appellant

with a copy of the brief and advised her of her right to file a pro se brief. Appellant has not filed

a brief. After reviewing the record, we agree that the appeal is frivolous and without merit.

Accordingly, we affirm the trial court’s judgment, and we GRANT appellate counsel’s motion to

withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns

v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1


                                                            Sandee Bryan Marion, Justice

Do not publish




1
  No substitute counsel will be appointed. See In re Schulman, 252 S.W.3d 403, 408 n.22 (Tex. Crim. App. 2008).
Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must comply with the requirements of Texas Rules of Appellate Procedure 68.4.


                                                          -2-